DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 12, “the actuation element is pretensioned” and “releasing the actuation element causes the needle to bend”. Examiner notes: the written description also fails to disclose how the actuation element is pretensioned and how releasing the pretensioned actuation element causes the needle to bend.
Claim 25, “a substantially flexible pre-bent needle retained within a substantially rigid hollow channel needle” in view of claim 24 with a pre-bent needle and a pre-bent stylet.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Objections
Claim(s) 1, 2, 7, 10, 18-19, 21 is/are objected to because of the following informalities: 
Claim 1, line 3, “the shaft” should be amended as “the hollow shaft”. 
Examiner notes: please amend all of the limitation “the shaft” in claims 1, 5, 7, 14, 17, 18, 21, and 22 to “the hollow shaft”.
Claim 1, line 7, “the exterior surface of the shaft. The application of a bend” should be amended. Examiner suggests Applicant to remove the period and replace the period with semicolon. 
Claim 1, line 7, “the application of a bend” should be amended as “an application of a bend”.
Claim 2, line 1, “in the keel or rudder” should be amended as “in the keel or rudder segment”.
Claim 7, line 3, “inner and outer surface of the needle” should be amended as “inner and outer surfaces of the needle”.
Claim 10, line 1, “an outer and inner sleeve” should be amended as “an outer sleeve and an inner sleeve”.
Claim 18, line 8, “the exterior surface of the shaft. Providing for the application of a bend” should be amended. Examiner suggests Applicant to remove the period and replace the period with semicolon. 
Claim 19, line 8, “the needle. wherein, when the needle” should be amended. Examiner suggests Applicant to remove the period and replace the period with semicolon. 
Claim 21, lines 3-4, “the first and second actuation element” should be amended as “the first and second actuation elements”.
Claim 21, lines 5-6 recites “twisting the stylet clockwise” for “the tip to bend” and “twisting the stylet counterclockwise” for “the needle to bend”. Examiner suggests Applicant to amend “the needle” to “the tip” to be consistent.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“the actuation element” in claim 2.
“the actuation element” in claim 12.
“the actuation element” in claim 13.
“the actuation element” in claim 14.
“the first actuation element” and “the at least second actuation element” in claim 15.
“the first actuation element” and “the at least second actuation element” in claim 16.
“the first and second actuation element” in claim 17.
“a first actuation element” in claim 19.
“an at least second actuation element” in claim 20.
“an actuation element” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the needle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "a needle" in line 3 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “the needle” recited in claim 1 line 1. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 1 recites the limitation "the longitudinal axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "a tip" in line 4 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a steerable tip” recited in claim 1 line 1. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 1, the phrase "the bendable segment of the needle" in lines 7-8 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a bendable segment of the shaft” recited in claim 1 line 5. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 1 recites the limitation "the directional angle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase “the needle tip" in line 8 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a steerable tip” recited in claim 1 line 1. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 2, the phrase "the tip of the needle" in line 2 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a steerable tip” recited in claim 1 line 1. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 2 recites the limitation "the proximal end of the needle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the length" and “the wire” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the portion of the wire" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the phrase "the axis of the needle" in line 2 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “the longitudinal axis of the needle” recited in claim 1 line 3. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 2, the phrase "the bendable segment of the needle" in line 6 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a bendable segment of the shaft” recited in claim 1 line 5. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 2, the phrase “the needle tip" in line 7 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a steerable tip” recited in claim 1 line 1. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 8 recites the limitation "the closed fluid path" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the closure” and “the fluid path" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the closure” and “the fluid path" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the inner surface” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the bending” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the tension” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the actuator” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the phrase “the tip" in line 2 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a steerable tip” recited in claim 1 line 1. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 15 recites the limitation "the first actuation element” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least second actuation element” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first actuation element” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at least second actuation element” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the proximal end” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the proximal ends” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the first and second actuation element” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the phrase “the tip" in line 3 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a steerable tip” recited in claim 1 line 1. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 18, the phrase “a needle" in line 3 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a needle” recited in claim 18 line 1. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 18 recites the limitation "the longitudinal axis” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the distal end” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the exterior surface” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the application” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the directional angle” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the proximal end” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the length” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the portion” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the phrase “the actuation element" in line 5 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a first actuation element” recited in claim 19 line 2. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 19, the phrase “means of the portion of the actuation element extending out of the distal end of the needle" in line 5 renders the claim indefinite because it is unclear how the actuation element extending out of the distal end of the needle since the distal end of the needle is the tip of the needle.
Regarding claim 19, the phrase “the axis" in line 6 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “the longitudinal axis” recited in claim 18 line 3. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 20 recites the limitation "the perimeter” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the proximal end” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the first actuation element” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the proximal ends” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the phrase “a tip" in line 4 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a steerable tip” recited in claim 1 line 1. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 22 recites the limitation "the longitudinal axis” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the distal end” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the portion” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the proximal end” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the phrase “the axis" in line 4 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “the longitudinal axis” recited in claim 22 line 3. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 22 recites the limitation "the directional angle” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, the phrase “the needle tip" in lines 9-10 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a tip” recited in claim 22 line 4. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 23, the phrase “the system" in line 2 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “the needle system” recited in claim 23 line 1. For the purpose of compact prosecution, they are interpreted to be the same.
Claim 24 recites the limitation "the bends of the stylet” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the bends of the needle” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, the phrase “the bends" in line 3 renders the claim indefinite because it is unclear whether this limitation prefers to “the bends of the stylet” or “the bends of the needle” or both.
Regarding claim 24, the phrase “the system" in line 5 renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a needle system” recited in claim 24 line 1. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 25, the phrase “a substantially flexible pre-bent needle” in line 1 renders the claim indefinite because it is unclear if this limitation is the same as or different from the limitation “a pre-bent needle” recited in claim 24 line 1.
Regarding claim 25, the phrase “a substantially rigid hollow channel needle” in line 1 renders the claim indefinite because it is unclear if this limitation is the same as or different from the limitation “a pre-bent needle” recited in claim 24 line 1.
Regarding claim 25, the phrase “the pre-bent needle” in line 2 renders the claim indefinite because it is unclear if this limitation prefers to “a pre-bend needle” recited in claim 24 or “a substantially flexible pre-bent needle” recited in claim 25.
Claim 25 recites the limitation "the needle bend” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, the phrase “the needle” in lines 3-4 renders the claim indefinite because it is unclear if this limitation prefers to “a pre-bend needle” recited in claim 24 or “a substantially flexible pre-bent needle” recited in claim 25 or “a substantially rigid hollow channel needle” recited in claim 25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 13-14, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. (US 2019/0351180 – embodiment in figs. 11-13).
Regarding claim 1, Ryu discloses 
A needle system (10 with a protective sheathing/covering 85, figs. 1-2, 11-13 and pars. 0032-0033, 0046-0047, 0055-0060, 0062) having a steerable tip (50) to allow the needle (10) to be precisely steered to a target location, within a body (par. 0062), comprising: 
a needle (10, fig. 1) having a hollow shaft (shaft of 10. Examiner notes: see fig. 2 for the central throughbore 16), the shaft (shaft of 10) forming the longitudinal axis of the needle (longitudinal axis of 10); 
a tip (50, fig. 1) at the distal end of the hollow shaft (see fig. 1); 
a bendable segment (20, fig. 1 and pars. 0047) of the shaft (shaft of 10), the bendable segment (20) adjacent the tip (50) (see fig. 1); 
the needle (10) comprising a keel or rudder segment (segments of 85 forming channels 81 for 80/82, figs. 11-13) forming a non-cylindrical geometry (see fig. 13), along at least a segment of the exterior surface of the shaft (exterior surface of 10). The application of a bend to the bendable segment (20) of the needle (10), causing change to the directional angle of the needle tip (50) relative to the longitudinal axis of the needle (see par. 0062).
Regarding claim 2, Ryu discloses 
The needle system of claim 1, where in the keel or rudder (segments of 85 forming channels 81 for 80/82, figs. 11-13) comprising a channel (81) therethrough (see fig. 13); and an actuation element (82) attached to the tip (50) of the needle (10) and housed within the channel (81) in the keel or rudder segment (see figs. 11-13) and extending out from the proximal end of the needle (proximal end of 10), such that when tension or compression along the length of the wire (80) by means of the portion of the wire (80) extending out of the proximal end of the needle (proximal end of 10), is changed, generally parallel to the axis of the needle (see figs. 11-12), the bendable segment (20) of the needle (10) is caused to bend (see par. 0062), changing the directional angle of the needle tip (50) relative to the longitudinal axis of the needle (see par. 0062).
Regarding claim 13, Ryu discloses 
The needle system of claim 2, wherein the actuation element (82) is attached in the needle (see figs. 11-12), such that pulling the actuation element creates a bend (see par. 0062).
Regarding claim 14, Ryu discloses 
The needle system of claim 2, including at least a second keel or rudder (see fig. 13 for four keel/rudder segments) having an at least second channel (81) therein with an at least second actuation element (80) attached to the tip (50) (Examiner notes: see figs. 11-12, 80 is attached to 30 and 30 is attached to 50; therefore, 80 is attached to 50) and placed within the at least second channel (81) such that the bending of the tip relative to the shaft can be more precisely controlled by pulling or pushing on one or all actuation elements (see figs. 11-13 and par. 0062).
Regarding claim 18, Ryu discloses 
A method (figs. 1-2, 11-13 and pars. 0032-0033, 0046-0047, 0055-0060, 0062) of providing precise steering of a needle (10, figs. 1-2, 11-13) to a target location within a body, including the steps of: 
providing a needle (10, fig. 1) having a hollow shaft (shaft of 10, see fig. 2 for the central throughbore 16), the shaft (shaft of 10) forming the longitudinal axis of the needle (longitudinal axis of 10, see fig. 1); 
providing a tip (50, fig. 1) at the distal end of the needle (see fig. 1); 
providing a bendable segment (20, fig. 1 and pars. 0047) of the needle adjacent the tip (see fig. 1); 
the needle (10) comprising a keel or rudder segment (segments of 85 forming channels 81 for 80/82, figs. 11-13) forming a non-cylindrical geometry (see fig. 13), along at least a segment of the exterior surface of the shaft (exterior surface of 10). Providing for the application of a bend to the bendable segment (20) of the needle (10), causing change to the directional angle of the needle tip (50) relative to the longitudinal axis of the needle (see par. 0062).
Regarding claim 19, Ryu discloses 
The method of providing precise steering of the needle system of claim 18, where in the keel or rudder (segments of 85 forming channels 81 for 80/82, figs. 11-13) comprising a channel (81) therethrough (see fig. 13); providing a first actuation element (82’) attached to the tip (50) of the needle (10) and housed within the channel (81) in the keel or rudder segment (see figs. 11-13) and extending out from the proximal end of the needle (proximal end of 10), such that when tension or compression along the length of the actuation element (82’) by means of the portion of the actuation element extending out of the distal end of the needle, is changed, generally parallel to the axis of the needle (see figs. 11-12), the bendable segment (20) of the needle (10) is caused to bend, changing the directional angle of the needle tip (50) relative to the longitudinal axis of the needle (see figs. 11-12 and par. 0062). wherein, when the needle (10) is pushed into a body, it can be steered by pulling or pushing the first actuation element (82’), to effect a bend of the tip (50), and then driving the needle in the direction of the bend (see par. 0062).
Regarding claim 20, Ryu discloses 
The method of providing precise steering of a needle to a target location within a body of claim 18, further including the step of: providing an at least second keel or rudder (see figs. 11-13 for all four keel/rudder segments) and an at least second bendable segment (see figs. 11-12 for segments 22A, 22B, and 22C), differing in location around the perimeter of the needle (10) to the first keel or rudder (see figs. 11-12), the at least second keel or rudder having a channel (see fig. 13 for four channels 81) therethrough with an at least second actuation element (82’’, 80’, 80’’) therewithin (see fig. 13) and extending out from the proximal end of the needle (proximal end of 10), the pulling or pushing thereof causing the tip to bend opposite to a similar action on the first actuation element (Examiner notes: see par. 0062 and figs. 11-12, 82’ and 82’’ are positioned opposite to each other. Therefore, pulling or pushing 82’’ causes the tip 50 to bend opposite to a similar action on 82’); wherein when the needle (10) is pushed into a body, it can be steered by pulling or pushing one or all of the first actuation element (82’) or at least second actuation element (82’’) and then driving the needle (10) in the direction of the bend (see par. 0062).

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Centeno et al. (US 2016/0317760).
Regarding claim 1, Centeno discloses 
A needle system (fig. 4) having a steerable tip (tip of 103) to allow the needle (103) to be precisely steered to a target location, within a body (see fig. 4 and pars. 0021-0025, 0028), comprising: 
a needle (103) having a hollow shaft (Examiner notes: see par. 0021 for 103 being a hollow tube), the shaft (103) forming the longitudinal axis of the needle (see fig. 4); 
a tip (tip of 103) at the distal end of the hollow shaft (see fig. 4); 
a bendable segment of the shaft (see annotated fig. 4 below), the bendable segment adjacent the tip (see annotated fig. 4 below); the needle (103) comprising a keel or rudder segment (projections shown in figs. 3A-3I. Examiner notes: see par. 0028 for 103 including projections) forming a non-cylindrical geometry (see figs. 3A-3I), along at least a segment of the exterior surface of the shaft (see figs. 3A-3I). The application of a bend to the bendable segment of the needle (see fig. 4), causing change to the directional angle of the needle tip (tip of 103) relative to the longitudinal axis of the needle (see annotated fig. 4 below).

    PNG
    media_image1.png
    433
    398
    media_image1.png
    Greyscale

Regarding claim 3, Centeno discloses 
The needle system of claim 1 where the needle (103) is bent prior to use (see fig. 4).

Examiner notes: claim 3 is treated as product-by-process claim. As set forth in MPEP 2113, product-by-process claims are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same of similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2213. The process of bending the needle by hand of the user does not appear to provide any additional or modified structure to the needle of Centeno; therefore, the needle 103 of Centeno meets the claimed limitation of claim 3.
Regarding claim 4, Centeno discloses 
The needle system of claim 1 where the needle (103, fig. 4) is supplied in a pre-bent condition (see fig. 4 and par. 0028).

Claim(s) 1, 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US 2019/0351180 – embodiment in fig. 19).
Regarding claim 1, Ryu discloses 
A needle system (500, fig. 19 and pars. 0078-0081) having a steerable tip (50) to allow the needle (500) to be precisely steered to a target location, within a body (pars. 0078-0081), comprising: 
a needle (500) having a hollow shaft (shaft of 500. Examiner notes: see par. 0078, 500 is substantially the same as 10 shown in fig. 1. Therefore, see fig. 2 for the central throughbore 16), the shaft (shaft of 500) forming the longitudinal axis of the needle (longitudinal axis of 500); 
a tip (50) at the distal end of the hollow shaft (see fig. 19); 
a bendable segment (520) of the shaft (shaft of 500), the bendable segment (520) adjacent the tip (50) (see fig. 19); 
the needle (500) comprising a keel or rudder segment (segments of 500 with 80/82, figs. 11-13. Examiner notes: see par. 0080 for 50/52 are coupled to 500 to as to deform 520 and deflect distal tip 50. Therefore, 500 comprises 50/52) forming a non-cylindrical geometry (see fig. 13), along at least a segment of the exterior surface of the shaft (exterior surface of 500). The application of a bend to the bendable segment (520) of the needle (500), causing change to the directional angle of the needle tip (50) relative to the longitudinal axis of the needle (see fig. 19).
Regarding claim 5, Ryu discloses 
The needle system of claim 1, wherein the needle (500) includes an inner surface (inner surface of 500) and an outer surface (outer surface of 500), and the bendable segment (520) of the shaft (500) is created by cutting material from the outer surface of the needle (Examiner notes: see par. 0081, 500 is manufactured by starting with a hollow, elongate cylindrical member and cutting the various lines and apertures with an appropriate cutting tool (e.g., a laser cutting tool as described above) to form the connected distal tip 50, hinge 520, and tubular body 12).
Regarding claim 6, Ryu discloses 
The needle system of claim 5, wherein the outer surface is kerfed to create the bendable segment (see par. 0081 and fig. 19 for 520).
Regarding claim 7, Ryu discloses 
The needle system of claim 1, wherein the needle (500) includes an inner surface (inner surface of 500) and an outer surface (outer surface of 500) and the bendable segment (520) of the shaft (500) is created by cutting material from both the inner and outer surface of the needle while leaving connecting material along at least one line of bending (see par. 0081 and fig. 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2019/0351180 – embodiment in fig. 19) in view of Ryu’s embodiment in fig. 13.
Regarding claim 8, Ryu’s embodiment in fig. 19 discloses the needle system of claim 7, as set forth above, except for where an outer sleeve is included to maintain the closed fluid path of the needle system.
However, Ryu’s embodiment in fig. 13 teaches a protective sheathing or covering 85 disposed about tubular body 12 and all of hinge 20 (fig. 13 and par. 0063) wherein the protective sheathing or covering 85 is configured to maintain the closed fluid path of the needle system (Examiner notes: the limitation “to maintain the closed fluid path of the needle system” is interpreted as functional limitation. See par. 0003, the device is used to deliver fluids. Therefore, the protective sheathing or covering 85 is capable of maintaining the closed fluid path of the needle system).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the needle system of Ryu’s embodiment in fig. 19 by adding a protective sheathing or covering, as taught by Ryu’s embodiment in fig. 13, for the purpose of protecting the tendons 80/82 during a surgical operation so as to ensure the tendons are not obstructed from axial movement and are separated from bodily fluids and tissues (par. 0062 of Ryu). 
Regarding claim 11, Ryu’s embodiment in fig. 19 in view of embodiment in fig. 13 discloses the needle system of claim 8,
Ryu’s embodiment in fig. 13 teaches where an actuator (80/82) is inserted between the inner surface of the outer sleeve (inner surface of 85) and the outer surface of the needle (outer surface of 12) (see fig. 13) and is connected at the distal end of the needle (distal end of 12, figs. 11-12), where by the bending of the needle (10) is accomplished by changing the tension or compression of the actuator (80/82) (see par. 0062).

Claim(s) 9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2019/0351180 – embodiment in fig. 19) in view of Higgins et al. (US 2019/0091438).
Regarding claim 9, Ryu discloses the needle system of claim 7, as set forth above, except for where an inner sleeve is included to maintain the closure of the fluid path of the needle system.
However, Higgins teaches an inner sheath without side apertures received within the catheter lumen (par. 0033 and fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Ryu by adding an inner sheath without side apertures, as taught by Higgins, for the purpose of blocking the side apertures (par. 0033 of Higgins) of Ryu’s needle system so that the needle system can be used for deliver fluids.
Regarding claim 15, Ryu in view of Higgins discloses the needle system of claim 9,
Ryu discloses wherein the first actuation element (82’) can be pulled and the at least second actuation element (82’’) pushed to control the direction of the needle (see figs. 11-12 and par. 0062).
Regarding claim 16, Ryu in view of Higgins discloses the needle system of claim 9,
Ryu discloses wherein the at least second actuation element (82’’) can be pulled and the first actuation element (82’) pushed to control the direction of the needle (see figs. 11-12 and par. 0062).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2019/0351180 – embodiment in fig. 19) in view of Ryu’s embodiment in fig. 13 and Higgins et al. (US 2019/0091438).
Regarding claim 10, Ryu discloses the needle system of claim 7, as set forth above, except for where an outer and inner sleeve are included to maintain the closure of the fluid path of the needle system.
However, Ryu’s embodiment in fig. 13 teaches a protective sheathing or covering 85 disposed about tubular body 12 and all of hinge 20 (fig. 13 and par. 0063) wherein the protective sheathing or covering 85 is configured to maintain the closed fluid path of the needle system (Examiner notes: the limitation “to maintain the closed fluid path of the needle system” is interpreted as functional limitation. See par. 0003, the device is used to deliver fluids. Therefore, the protective sheathing or covering 85 is capable of maintaining the closed fluid path of the needle system).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the needle system of Ryu’s embodiment in fig. 19 by adding a protective sheathing or covering, as taught by Ryu’s embodiment in fig. 13, for the purpose of protecting the tendons 80/82 during a surgical operation so as to ensure the tendons are not obstructed from axial movement and are separated from bodily fluids and tissues (par. 0062 of Ryu).

However, Higgins teaches an inner sheath without side apertures received within the catheter lumen (par. 0033 and fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Ryu by adding an inner sheath without side apertures, as taught by Higgins, for the purpose of blocking the side apertures (par. 0033 of Higgins) of Ryu’s needle system so that the needle system can be used for deliver fluids.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2019/0351180 – embodiment in fig. 19) in view of Higgins et al. (US 2019/0091438) in further view of Soun et al. (US 2012/0197190).
Regarding claim 17, Ryu in view of Higgins discloses the needle system of claim 9, as set forth above, except for including a stylet at the proximal end of the shaft for anchoring the proximal ends of the first and second actuation element, such that twisting the stylet one way causes the tip to bend in one direction and twisting the stylet the other way causes the needle to bend in another direction.
However, Soun teaches a system comprising a handle 50 and a catheter 70 (see fig. 1) wherein the handle 50 is configured to steer the catheter 70; wherein a stylet (80) at the proximal end of the shaft (proximal end of 70) for anchoring the proximal ends of the first and second actuation element (proximal ends of 255, see fig. 4A), such that twisting the stylet one way causes the tip to bend in one direction and twisting the stylet the other way causes the needle to bend in another direction (Examiner notes: see par. 0044, 80 is rotated forward/backwards about a lateral axis 230 to provide up/down articulation of catheter 70, 80 is rotated about grip shaft axis 240 to provide left/right articulation of catheter 70).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gyu’s needle system by adding a handle/stylet, as taught by Soun, for the purpose of allowing a user to easily steer the needle system with one hand (pars. 0037-0039 of Soun) and allowing the handle to be reusable (par. 0031 of Soun).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2019/0351180 – embodiment in figs. 11-13) in view of Soun et al. (US 2012/0197190).
Regarding claim 22, Ryu discloses the method of steering a needle to a target location within a body of claim 20, as set forth above, except for including the steps of: providing a stylet at the proximal end of the shaft for anchoring the proximal ends of the first and second actuation element; and twisting the stylet clockwise to cause the tip to bend in one direction then twisting the stylet counterclockwise to cause the needle to bend in another direction.
However, Soun teaches a method of steering a catheter 70 by a handle 50 wherein the method comprises a step of providing a stylet (80) at the proximal end of the shaft (proximal end of 70) for anchoring the proximal ends of the first and second actuation element (proximal ends of 255, see fig. 4A); and twisting the stylet clockwise to cause the tip to bend in one direction then twisting the stylet counterclockwise to cause the needle to bend in another direction (Examiner notes: see par. 0044, 80 is rotated forward/backwards about a lateral axis 230 to provide up/down articulation of catheter 70, 80 is rotated about grip shaft axis 240 to provide left/right articulation of catheter 70).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gyu by adding a handle/stylet, as taught by Soun, for the purpose of allowing a user to easily steer the needle system with one hand (pars. 0037-0039 of Soun) and allowing the handle to be reusable (par. 0031 of Soun).
 
Claim(s) 22 -23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2019/0351180 – embodiment in fig. 16) in view of Soun et al. (US 2012/0197190).
Regarding claim 22, Ryu discloses 
A needle system (10, fig. 16 and pars. 0065-0066) having a steerable tip (50) to allow the needle (10) to be precisely steered to the location, within a body (par. 0062), comprising: 
a needle (10, fig. 1) having a hollow shaft (shaft of 10. Examiner notes: see fig. 2 for the central throughbore 16), the shaft (shaft of 10) forming the longitudinal axis of the needle (longitudinal axis of 10); 
a tip (50) at the distal end of the hollow shaft (see fig. 1); 
a bendable segment (20, fig. 1 and pars. 0047) of the shaft (shaft of 10), the bendable segment (20) adjacent the tip (50, fig. 1); and, 
an actuation element (80’ and 80’’) connected to the tip (50) of the needle (10) (Examiner notes: see fig. 16, 80’ and 80’’ are bonded to an external surface of 20 via adhesive 84; 20 is connected to the tip 50. Therefore, 80’ and 80’’ are connected to the tip 50) and housed within the needle (see fig. 16 for 80’ and 80’’ being housed within the central throughbore 16), such that when the portion of the actuation element (80’ and 80’’) extending out of the proximal end of the needle is either pulled or pushed (par. 0062), generally parallel to the axis of the needle (see fig. 16), the bendable segment (20) of the needle is caused to bend, changing the directional angle of the needle tip (50) relative to the longitudinal axis of the needle (fig. 16 and par. 0062).

Ryu is silent about the actuation element being removably connected to the tip of the needle.
However, Soun teaches a system comprising a handle 50 and a catheter 70 (see fig. 1) that is releasably coupled to the handle 50, wherein the handle 50 comprises control member 250 and the catheter 70 comprises control member 255 (see fig. 4A), wherein the control member 250 and control member 255 are removably connected to each other to steer the catheter 70 (par. 0039).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the proximal ends of the tendons of Gyu such that the proximal ends of the tendons are removably coupled to a handle, as taught by Soun, for the purpose of allowing a user to easily steer the needle system with one hand (pars. 0037-0039 of Soun) and allowing the handle to be reusable (par. 0031 of Soun).
Regarding claim 23, Ryu in view of Soun discloses the needle system of claim 22,
Ryu discloses a keel or rudder (see fig. 13) that when bent provides improved steering of the system (see fig. 16 and par. 0062). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783